COLT, Circuit Judge.
The Swift reissued patent, No. 9,800, upon which the present suit is brought, is for an improvement in the drying apparatus of envelope machines. In place of a flexible belt with pockets, which is found in the old dryer, Swift substitutes a revolving drum with rigid fingers projecting from its rim, so arranged “that an envelope may be held in the space between two consecutive fingers, and no pressure be exerted on the recently gummed parts while the gum on the seal flap is drying.” The' fingers are provided with a bulge, and the interval between the adjacent fingers is slightly greater than the thickness of the envelope, and the envelope is held between the adjacent fingers by the pressure resulting from contact with the sides of the fingers. The specification also describes guard flanges surrounding the ends o£ *983the dniBi, with lips projecting slightly over the ends of the fingers, which, “if desirable,” may be used to retain the envelopes in Uie spaces between the lingers.
The two claims in controversy are as follows:
' “(1) In an envelope machine, a revolving drum having fingers projecting from its rim, the interval between adjacent fingers being slightly greater than the thickness of the folded envelope to be held, whereby folded envelopes may be held between adjacent fingers by pressure resulting from contact of the sides of the envelopes with the fingers, substantially as shown and sot forth.
“(2) The lingers, F, F1, etc., rigidly fixed on the lateral surface of a drum, made of such form, and placed at such a distance from one another, that folded and gummed envelopes will be held between them by the elasticity of the paper, substantially ¡is shown and described.”
The first claim, as originally drawn, covered a revolving dram with projecting fingers rigidly fixed on its rim; but Ibis claim was rejected on reference to the Waymoth patent, No. 58,327, for a bell, dryer, on the ground that, "an endless belt or chain and a drum are often substituted for each other as equivalent means.” It is evident, therefore, that the Swift patent cannot be extended to embrace generally a revolving drum with rigid projecting fingers, but must be limited to the particular form of revolving drum and fingers found in the patent, or their equivalents.
In place of the bulged finger, the defendants use a plate with a rib extending across its face, attached to flanges at the sides of the drum. The contention of the defendants is that, the Swift patent is for a device in which the envelope is held in position, in the narrow space between the fingers, against the force of gravity, by the friction caused by the elasticity of the paper, while in their apparatus the envelope is held against the action of gravity by the rib extending across the surface of the plate. To understand the defendants’ position it must be borne in mind that in their machine the envelope is inserted with its flap end towards the axis of the dram, so that, Avhen the drum is revolved, the end of the flap will be caught on the rib, while in the plaintiff’s device the envelope is inserted with its flap in th,e opposite direction, or inwards the ends of the fingers, and that consequently it must be held in position, during the rotation of the drum, by the friction created by the contact of its sides with the fingers. From a careful consideration of the Swift patent in connection with the whole evidence, and without giving undue weight to the correspondence between the applicant’s attorney and the patent office, I think the word “held” in the Swift patent must be construed primarily to signify that the envelope is retained in position against the action of gravity as the drum revolves; and that, while it may also mean that the envelope is retained in position in relation to the inserting and withdrawing mechanism, this latter feature is merely incidental and subordinate to the main result contemplated by the Swift mechanism. The defendants’ dryer does not infringe because the envelope is “held” by other means than those described in the Swift patent; in other words, the ribbed plate in defendants’ dryer is different in mode of operation and result from the bulged linger *984of the -Swift patent. This conclusion applies to the dryer as now constructed by the defendants, but not to the so-called “basket dryer,” one of which the defendants now use, and which, in my opinion, is clearly an infringement of the Swift patent. A decree may be drawn in conformity with this opinion.